PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/511,648
Filing Date: 15 Jul 2019
Appellant(s): OpenTV, Inc.



__________________
DOMENICO L. IPPOLITO (Reg. No. 66,058)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 04/08/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 (line 16), claim 10 (line 18), claim 18 (line 17) recites limitation “customizing of the playlist”. The boundaries of the claim limitation are unknown since it is unclear whether “the playlist” refers to “customized playlist” or “the list of popular content items” previously recited in the claims.
	Similarly, boundaries of claim limitation “the playlist” recited in claim 2 (line 2), claim 3 (line 3), claim 4 (line 3), claim 9 (line 2), claim 11 (line 2), claim 12 (line 3), claim 13 (line 3), claim 19 (line 3), claim 20 (line 3) are unknown since it is unclear whether “the playlist” refers to “the customized playlist” or “list of popular content items” recited in independent claim 1, 10, 18.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bovenschulte et al. (US 20070136753) in view of Ellis et al. (US 20130167168.

Note: all documents that are directly or indirectly incorporated by references in their entireties in Bovenschulte (see paragraphs 0035, 0096 including 20050149964 (hereinafter referred to as Thomas), US 20020056087 (hereinafter referred to as Berezowski, which has Ser. No. 09/374,043 (corresponding to U.S 20030020744 (referred to as E744) incorporated by reference in its entirety – see Berezowski: paragraphs 0034, 0035, 0039) or Ellis (paragraph 0072 including U.S docket No. GW-076) are treated as part of the specification of Bovenschulte or Ellis respectively (see for example, MPEP 2163.07 b).

Regarding claim 1, Bovenschulte discloses a computer-implemented method comprising:
 	 accessing a database to obtain content utilization data of a plurality of client devices, each client device associated with a respective viewer of a plurality of viewers, the plurality of viewers comprising a first viewer and a second viewer who is not identified as a member of a group (access a database on audience measure server or database that stored interactions of all users to obtain utilization/user interactions/audience measurement data, or rating data of a plurality of client devices, user equipment, and/or platforms, each user equipment/platform/user equipment associated with a respective viewer/user/audience or a plurality of viewer/user/audiences, all users that provides audience ratings/ viewing statistic data comprising a first viewer and a second viewer who is not identified as a household member or a friend or someone in group/community of first user– see include, but are not limited to, figures 1-2, 10-14, paragraphs 0003, 0010, 0045-0046, 0052, 0067, 0099; Thomas: paragraph 0073, Berezowski: figures 17-20, paragraphs 0054-0055, 0075, 0093);
	generating, by a computer system, a list of popular content items based on the content utilization data (generating, by a computer system with audience measure  server, television distribution facility, etc., a list of top popular content items of movies, programs, etc. based on the content utilization data as real time rating data, viewing/accessing history or viewing statistics/audience measurement data of all users – see include, but are not limited to, figures 1, 10-14, paragraphs 0014-0017, 0055-0056, 0058,  0070, 0093-0094, 100-102; E744: figure 24, paragraphs 0010, 0038-0040, 0077);
	customizing the list of popular content items to generate a custom playlist for the first viewer (customizing the list of popular content items to generate a custom playlist of items in particular area, time frame, region, etc. or items that are interest to user – see include, but not limited to, paragraphs 0055, 0058, 0101; Thomas: para. 0070), the customizing comprising:
  generating a value for each item from the list of popular content items based on a viewing history of the first viewer and on viewing histories of viewers who are identified as members of the group (read on generating a rating/weight/value for each item from the list of popular content items of program and/or advertisement based on a viewing/accessing history of a first view of platform and on viewing/accessing histories of viewers who are identified as members of group, community, household, see include, but are not limited to, Bovenschulte: figures 1-2, paragraphs 0014-0017, 0035, 0053, 0055-0056, 0058,  0070, 100-102, 0117-118; Thomas: figures 9-10A, paragraphs 0057, 0070, 0072, E744: figure 24, paragraphs 0010, 0038-0040, 0077 and discussion in “response to arguments” above); and
including items in the customized playlist based on at least some of the weight/rating value of the items from the list of popular content items (including items in the customized list of programs/items for user based on at least some of the weight/rating/preferences/value of audience rating of the items from the list of popular content items/programs – see include, but are not limited to, Bovenschulte: figures 12-14, paragraphs 0042, 0052, 0057, 0092, 0101-0102, 0119, 0121; Thomas: figures 10a, 11, para. 0070); and 
 	based on the customizing of the playlist, sending, by the computer system, to a client device of the first viewer, an instruction that causes the client device to perform an operation for an item of the items included in the customized playlist (based on the customizing of the playlist of favorite/recommendation list of item or programs for particular selected region/time frame, etc., sending, by the computer system, to a client device of the viewer, an instruction that cause the client device to perform an operation for an item of the items included in the playlist such as to display the item, to select item for recording based on profile – see include, but are not limited to, Bovenschulte: paragraphs 0042, 0103; Thomas: figures 10a-11, para. 0070; E744: paragraphs 0102, 0116, 0123) . 
	Bovenschulte also discloses generating points for evaluative rating (paragraph 0092). However, Bovenschulte does not explicitly disclose generating a score for each item and including items in playlist based on at least some of the scores of the items.
	In addition to Bovenschulte, Ellis discloses accessing a database to obtain content utilization data associated with plurality of viewers, the plurality of viewers comprising a first viewer and a second viewer who is not identified as a member of a group (e.g., accessing database to obtain content utilization of all devices associated with all users comprises first user and a second user who is identified as not a member of the same household, not a friend, or not in contact connections, not in communicating/interacting with the monitored platforms, etc.  - E168: paragraphs 0010, 0055, 0096, 0145 and discussion in “response to arguments” above or discussed in the previous final rejection);
	Ellis also discloses generating, by a computer system, a list of popular content items based on the content utilization data (generating a list of popular content items such as top movies, top items, etc. based on the content utilization data of all users utilization data/rating – see include, but not limited to, paragraphs 0010, 0049, 0055, 0081, 0096, 0128-0130);
	customizing the list of popular content items to generate a customized playlist for the first viewer (further filter/customizing the list of filtered/top content items to generate a list of recommended items that are interest to user for the user – see include, but not limited to, figures 4, 7, 19-21, 24-25, 26D, paragraphs 0006-0007, 0012, 0097-0098), 

	generating score for each item of content items based on a viewing history of the first viewer and on viewing histories of the viewers who are identified as member of the group (generating score for each item such as each movie/program for content items in list of recommendations/popular programs based on a viewing history of a first user and viewing histories of viewer who are identified as member of the group such as friends, users of same household, group, etc. who are identified as interacting and/or communicating and/or connections of first user – see include, but not limited to, figures 2, 24-26b, paragraphs 0010, 0012, 0016, 0055, 0069-0077, 0084-0085, 0087, 0095, 0096-0098, 0102, 0129-0130, 0141, 0145-0147 and discussion in “response to arguments” above); and
	including items in the customized playlist based on at least some of the scores of the items from the list of popular content items (including programs/movies in a list of programs that are interest to the user based on scores of the movies/programs from the list of popular/top content programs/movies/recommendations– see include, but are not limited to, figures 2, 24-26b, paragraphs 0069-0077, 0087, 0096-0098); and 
 	based on the customizing of the playlist, sending, by the computer system, to a client device of the first viewer, an instruction that causes the client device to perform an operation for an item of the items included in the customized playlist (based on the filtering/customizing of the list of favorite/recommendation list of items that are interest to the user, sending, by the computer system, to a client device of the user, an instruction that cause the client device to perform an operation for an item of the items included in the list to send item to a friend and/or to update the item on the list, or to provide further information of the program etc.– see include, but are not limited to, – see include, but are not limited to, figures 2, 21, 24-26c, paragraphs 0014, 0015, 0017, 0087, 0121, 0132, 0183).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bovenschulte with the teaching including generating a score for each item and including items in customized playlist based on at least one of the scores of the items from a list of content items as taught by Ellis in order to yield predictable result of improving accuracy for providing a list of movies likely to be of interest to user at any given moment based, at least in part on the computed scores (see for example, paragraphs 0004, 0008, 0012). 

Regarding claim 2, Bovenschulte in view of Ellis discloses the method of claim 1, further comprising: communicating the playlist to the client device of the first viewer (sending list of popular program/top 10 program to the client device of the user– see include, but are not limited to, Bovenschulte: paragraphs 0101-0102; Thomas: figure 10a, paragraph 0070; Ellis: figures 4, 22, 24-26c).  

Regarding claim 3, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the sending of the instruction that causes the client device to perform the operation for the item comprises sending an instruction that causes initiation of recording of a live program identified in the playlist (sending instruction that cause the client device to automatically record program in real time in the list – see include, but are not limited to, Bovenschulte: paragraphs 0035, 0063, Berezowski: paragraph 0095, E744: paragraphs 0102, 0116, 0119, 0123; Ellis: 0064, 0087, 0121, 0132).  

Regarding claim 4, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the sending of the instruction that causes the client device to perform the operation for the item comprises sending an instruction that causes display of an alert message regarding a live program identified in the playlist (alert message is read on alert the user to the type of popularity ratings information provided, reminder, title, audience rating, or any information on the list – see include, but are not limited to, Bovenschulte: paragraphs  0048, 0093, 0103, 0119; Berezowski: paragraph 0095, E744: figure 7, paragraphs 0077, 0098-0099, 0116, 0119, 0123; Ellis: paragraphs 0014, 0017, 0074, 0164).  

Regarding claim 5, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the items in the customized playlist include at least one of a first item that identifies Internet content, a second item that identifies video on demand content, and a third item that identifies a live program (e.g., at least one item that identifies video on demand content, movie, Saturday Night Live, etc. – see include, but are not limited to, Bovenschulte: 4, paragraphs 0101-0102, Thomas: figure 10a, paragraph 0070; E744: figure 7; Ellis: figures 3, 14, 22).  

Regarding claim 6, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the client device of the first viewer comprises a set top box, a desktop computer, or a mobile device (see include, but are not limited to, Bovenschulte: paragraph 0068).  

Regarding claim 7, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the including of the items in the customized playlist is further based on a content category of interest to the viewer (see include, but are not limited to, Bovenschulte: paragraph 0063; Thomas: paragraph 0070; E744: paragraphs 0069, 0074, 0111; Ellis: paragraphs 0049, 0077, 0118).  

Regarding claim 8, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the content utilization data of each client device indicates lengths of time during which the respective viewer has viewed content items (length of time such as first 5 minute, first 10 minute, etc. during which the respective viewer has viewed content items – see include, but are not limited to, Bovenschulte: paragraphs 0040, 0049; Berezowski: figure 13, paragraphs 0086, 0095; Ellis: paragraphs 0075, 0114).  

Regarding claim 9, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the including of the items in the customized playlist comprises selecting the item for the playlist based on viewing histories of viewers who are identified as social connections of the viewer indicating a high level of interest in the item (selecting the item for playlist based on viewing histories of viewers who are identified as social/Internet/online connections of the viewer indicating a high level of interest/favorite to the item – see include, but are not limited to, Bovenschulte: paragraphs 0033, 0070, 117; Ellis: paragraphs 0051, 0112, 0121).  

Regarding claim 10, limitations of a system that correspond to the limitations of the method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Bovenschulte in view of Ellis discloses a system comprising: 
a memory that stores instructions (memory at server and/or user equipment device – see for example, Bovenschulte: figures 1-2, paragraph 0077; Berezowski: paragraphs 0063, 0067; E744: figures 1-4; Ellis: paragraphs 0063, 0065); and
 one or more processors (see for example, Bovenschulte: figures 1-2, paragraph 0077; Berezowski: paragraphs 0063, 0067; E744: figures 1-4; Ellis: paragraphs 0063, 0065) configured by the instructions to perform operations comprising:  PRELIMINARY AMENDMENTPage 4 Serial Number: 16/511,648Dkt: 2050.171US4 Filing Date: July 15, 2019 
accessing a database to obtain content utilization data of a plurality of client devices, each client device associated with a respective viewer of a plurality of viewers, the plurality of viewers comprising a first viewer and a second viewer who is not identified as a social connection of the first viewer; 
 generating a list of popular content items based on the content utilization data;  
customizing the list of popular content items to generate a customized playlist for the first viewer, the customizing comprising:
generating a score for each item of the list of popular content items based on a viewing history of the first viewer and on viewing histories of the viewers who are identified as a member of a group; and
   including items in the customized playlist based on at least some of the scores of the items from the list of popular content items; and
 based on the customizing of the playlist, sending to a client device of the first viewer, an instruction that causes the client device to perform an operation for an item of the items included in the customized playlist (see similar discussion in the rejection of claim 1).

Regarding claims 11-17, the additional limitations of the system that correspond to the additional limitations of the method in claims 2-9 and are analyzed as discussed in the rejection of claims 2-9.

Regarding claim 18, limitation of a machine-readable non-transitory storage medium that correspond to the limitations of claim 10 are analyzed as discussed in the rejection of claim 10. Particularly, Bovenschulte in view of Ellis discloses a machine-readable non-transitory storage medium storing instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 
 	accessing a database to obtain content utilization data of a plurality of client devices, each client device associated with a respective viewer of a plurality of viewers, the plurality of viewers comprising a first viewer and a second viewer who is not identified as member of a group; 
 	generating a list of popular content items based on the content utilization data; 
	customizing the list of popular content items to generate a customized playlist for the first viewer, the customizing comprising:
 	generating a score for each item of the list of popular content items based on a viewing history of the first viewer and on viewing histories of the viewers who are identified as members of the group; and
 	including items in the customized playlist based on at least some of the scores of the items from the list of popular content items; and 
 	based on the customizing of the playlist, sending to a client device of the viewer, an instruction that causes the client device to perform an operation for an item of the items included in the customized playlist (see similar discussion in claim 1 or claim 10).  

Regarding claims 19-20, the additional limitations that correspond to the additional limitations of claims 2-3 are analyzed as discussed in the rejection of claims 2-3.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,699,503.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1-20 and Patent claims 1-18 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 1-20 is an obvious variation of the invention defined in the patent claims 1-18 because for limitations in the instant claims that are not recited in patent claims (e.g., accessing a database, ... based on the generating of the playlist, sending to a client device of the first viewer…) are known by prior art (see for example, prior arts discussed in the rejection above). It would have been obvious to one of ordinary skill in the art combine in patent claims with the well-known teachings as taught in the prior art cited above for the benefit as discussed in the prior art rejection above. 
 	Allowance of claims 1-20 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-18 of Patent No. 9,699,503.

Claims 1-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,419,817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1-20 and Patent claims 1-20 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 1-20 is an obvious variation of the invention defined in the patent claims 1-20 because for limitations in the instant claims that are not recited in patent claims (e.g., “content utilization data of social connections of the first viewer…”) are known by prior art (see for example, prior arts discussed in the rejection above). It would have been obvious to one of ordinary skill in the art combine in patent claims with the well-known teachings as taught in the prior art cited above for the benefit as discussed in the prior art rejection above. 
 	Allowance of claims 1-20 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-20 of Patent No. 10419817.

(2) Response to Argument

H. The Cited References Do Not Teach or Suggest The Claimed Two-Step Process for Generating a Customized Playlist (pages 12-14).

Appellant argues The Cited References Do Not Teach or Suggest The Claimed Two-Step Process for Generating a Customized Playlist because Bovenschulte in view of Ellis does not teach or suggest first generating a list of popular content items and then customizing the list for a first viewer, as recited in by the claims; Thomas discusses “modifying various advertising promotions,” but his modification is a selection of “advertising locations within the guide,” not “including items in the customized playlist” as claimed; Ellis’744 discusses targeting advertising based on the user’s viewing history, but not the claimed two-step process, Berezowski discusses the gathering and distribution of “audience information,” but not first generating a list of popular content items and then customizing the list for a first viewer, as recited by the amended claims (pages 12-14). This argument is respectfully traversed.
 
	First of all, it is noted that It is noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See for example, MPEP 2111.05, MPEP 2112.01(III). See also In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876) or BPAI’s decision in Appeal 2011-011929 (for Ser. No. 11/709,170), pages 6-7.	In this case, a particular type of information is “list of popular content items”, could be considered as non-functional descriptive material and are not required to give patentable weight as indicated above. The list of popular content items is given patentable weight only to list of filtered/sorted or arranged items that display for selecting by user to further filter out/sort content in customized list. The list of popular content items does not change the operation of the system that for displaying a first sorted/filtered content items that allows user to further customize/filter the content items based on user preferences.
	Nevertheless, Bovenschulte in view of Ellis discloses generating a list of popular content items (read on generating a list of popular content items such as top 5, top 20, etc. based on audience measurement data, audience rating data of all users. Then the list of popular content items is further filtered/sorted/customized for the first user based on user preferences and/or selection such as the list of popular content items is further customized/selected with content items in that are interest to user based on user preference/selection (see include, but not limited to, Bovenschulte: paragraphs 0055, 0058, 0093-0094, 0101; Thomas: figures 10a-10c, paragraphs 10, 0070; Ellis: 0008, 0010, 0014, 0049, 0055, 0078, 0081, 0097-0098, 0121, 0129). 
	 It is further noted that Thomas discuses generating for display a list most popular television programs in the nations based on real time ratings of all users (see for example, paragraphs 0010, 0066). Then, in response to user selection of type of real time ratings information that the user desired to view, the list of most popular program is updated or customized for viewer to display only popular programs based on user’s desired type. For example, user desires to view only popular programs of particular movie, the list of most popular programs in the nation is further customized for the user to display only popular programs for movie as desired by the user (see for example, paragraph 0070).
 	Thus, the combination of Bovenschulte with its fully incorporated by references and Ellis disclose all claim limitations including generating list of popular content items, and customizing the list of popular content items to generate a customized playlist for the first user as recited in the claims (generating popular list of items in nation based on ratings of all users, then customizing or updating the list of popular items in nation to generate a list of desired items for particular genre, time frame for the user based on user desires/selects of a particular genre, time frame, etc.).

I.  Applicable Law Under 35 U.S.C § 112 (page 14)
	Appellant argues the claim is not unclear to a hypothetical person of ordinary skill in the art (pages 14-15). Examiner respectfully disagrees.
	As indicated in the final rejection, Claim 1 (line 16), claim 10 (line 18), claim 18 (line 17) recites limitation “customizing of the playlist”. The boundaries of the claim limitation are unknown since it is unclear whether “the playlist” refers to “customized playlist” or “the list of popular content items” previously recited in the claims.
	Similarly, boundaries of claim limitation “the playlist” recited in claim 2 (line 2), claim 3 (line 3), claim 4 (line 3), claim 9 (line 2), claim 11 (line 2), claim 12 (line 3), claim 13 (line 3), claim 19 (line 3), claim 20 (line 3) are unknown since it is unclear whether “the playlist” refers to “the customized playlist” or “list of popular content items” recited in independent claim 1, 10, 18.

Although Applicant does not address the double patenting rejection in the Appeal brief, it is noted that in the response to non-final rejection, Appellant stated that terminal disclaimer will be considered when the claims are found to be in condition for allowance (page 7). Since terminal disclaimer has not been filed, double patenting rejection is maintained in the rejection.

	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        

Conferees:
/KYU CHAE/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.